DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 16, applicant recite that the Na4-HIDS is present in the amount of 0.05-0.15 wt.% (e.g. about 0.1 wt.%) and that such amount makes the composition to exhibit a SEC chromatogram having a highest SEC Peak 4 area.
	However, although in Table 2 of present specification, it shows that 0.10 wt.% of Na4-HIDS exhibits a highest SEC Peak 4 area, there is no support for the range 0.05-0.15 wt.% of Na4-HIDS exhibiting the highest SEC Peak 4 area, and thus, instant limitation as to the 0.05-0.15 wt.% of Na4-HIDS showing a SEC chromatogram having a highest SEC Peak 4 area constitutes a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “from 0.05 weight % to 0.15 weight %”, and the claim also recites “e.g. about 0.1 weight %” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubovoy et al (WO 2016/014011 A1) in view of Pinto et al (“Biodegradable chelating agents for industrial, domestic, and agricultural applications-a review”, Environmental Science and Pollution Research International 21(20): pg.11893-11906).
With respect to instant claims 1, 2, 5-7 and 15, Dubovoy teaches ([0002] and [0015]) a composition comprising at least one antiperspirant active comprising aluminum, an ethylenediamine disuccinate salt (in the amount of up to about 0.24 wt.%) and water.  In a preferred embodiment (see [0011]), Dubovoy’s ethylenediamine disuccinate salt is the S,S stereosomer and is trisodium ethylenediamine disuccinate (instant alkali metal salt of EDDS as claimed in instant claim 3).  Dubovoy states ([0001]) that despite of the chelating properties of tetrasodium EDTA, it is desirable to have a more biodegradable chelating agent (such as its ethylenediamine disuccinate salt) and uses tetrasodium EDTA only as control in its working examples (see [0051], Tables 2A, 2B and 3).  In Dubovoy’s Table 3, it is shown that Dubovoy’s inventive composition containing ethylenediamine disuccinate salt shows SEC Peak 4 area relatively greater than the SEC Peak 4 area of a composition including tetrasodium EDTA.  Dubovoy also teaches (claim 29) a method comprising applying its composition to the axillary area of a person.  
Dubovoy’s ethylenediamine disuccinate salt (such as trisodium ethylene diamine disuccinate), which is being used as a biodegradable chelating agent, does not teach instantly claimed 3-hydroxy-2,2’-iminodisuccinic acid (HIDS) or its alkali metal salt, or iminodisuccinic acid (IDS) or its alkali metal salt, or a mixture thereof.  However, as evidenced by Pinto et al (see Abstract, Fig.1 and pg.11903 (see the two paragraphs under “Conclusions”), EDDS (ethylenediaminedisuccinic acid) and instant HIDS (3-hyroxy-2,2’-iminodisuccinic acid) (and IDS (iminodisuccinic acid)) are known in the art as interchangeably used biodegradable metal-chelating agents that replace non-biodegradable chelating agents such as EDTA (which Dubovoy is also trying to avoid).  Besides, Pinto teaches (see pg.11894, 3rd paragraph from the bottom of the right-hand column) that HIDS is not only biodegradable but also presents low toxicity.  Pinto furthermore states (see pg.11900, the last paragraph in the right-hand column) that HIDS is known for its very fast biodegradation.  Based on such teachings of Pinto, it would have been obvious to one skilled in the art to replace Dubovoy’s ethylenediamine disuccinate salt present in the amount of up to about 0.24 wt.% with HIDS salt in the amount of up to about 0.24 wt.% in Dubovoy’s composition with a reasonable expectation of achieving fast biodegradation and low toxicity.  Furthermore, since Dubovoy teaches that in a preferred embodiment, its ethylenediamine disuccinate salt is trisodium ethylenediamine disuccinate, it would have been obvious to one skilled in the art to use a sodium salt of HIDS in replacing Dubovoy’s ethylenediamine disuccinate salt with a reasonable expectation of achieving fast biodegradation and low toxicity.  The range of up to about 0.24 wt.% overlaps with instant range 0.05-0.95 wt.% of claim 1 and instant range of 0.05-0.25 wt.% of claim 6, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Dubovoy in view of Pinto renders obvious instant claims 1, 2, 5-7 and 15.
With respect to the new claims 16 and 17, as already discussed above, Dubovoy in view of Pinto teaches or renders obvious replacing Dubovoy’s ethylenediamine disuccinate salt present in the amount of up to about 0.24 wt.% with a sodium salt of HIDS (i.e., tetrasodium salt of HIDS) in the amount of up to about 0.24 wt.% in Dubovoy’s composition with a reasonable expectation of achieving fast biodegradation as well as low toxicity.  Dubovoy teaches in [0015] that the amount for the ethylenediamine disuccinate salt can also be 0.03-0.17 wt.%.  The range of up to about 0.24 wt.% or 0.03-0.17 wt.% overlaps with instant range 0.05-0.15 wt.% of claim 16 and with instant range 0.1-0.25 wt.% of claim 17, thus rendering instant ranges of claims 16 and 17 prima facie obvious. In re Wertheim, supra.  Furthermore, when replacing Dubovoy’s ethylenediamine disuccinate salt present in the amount of up to about 0.24 wt.% with the same amount of sodium salt of HIDS, such amount of sodium salt of HIDS would naturally make the composition to exhibit an SEC chromatogram having a highest SEC Peak 4 area as recited in instant claim 16 and would naturally exhibit relatively greater SEC 4/3 Peak Ratio as compared to IDS, as recited in instant claim 17 because Dubovoy’s range of “up to about 0.24 wt.%” encompasses instant amount 0.1-0.25 wt.% of claim 17 and the range of 0.03-0.17 wt.% encompasses instant amount of 0.05-0.15 wt.% of claim 16.  As to instant limitation of the antiperspirant active comprising aluminum chlorohydrate, Dubovoy teaches ([0013]) that in a preferred embodiment, its antiperspirant active comprising aluminum comprises aluminum chlorohydrate.  Thus, Dubovoy in view of Pinto renders obvious instant claims 16 and 17.      
With respect to instant claim 3, as discussed above, Pinto teach (see Conclusions) both HIDS and EDDS as examples of a non-toxic biodegradable metal-chelating agent that replaces non-biodegradable chelating agents such as EDTA.  Since both EDDS and HIDS are being individually taught to be useful for the same purpose (i.e., useful as a biodegradable chelating agent which replaces non-biodegradable chelating agent such as EDTA), it would have been obvious to one skilled in the art to use a combination of HIDS and EDDS in Dubovoy’s composition with a reasonable expectation of further enhancing the effect of using such biodegradable chelating agent.  MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]the idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, Dubovoy in view of Pinto renders obvious instant claim 3.    
With respect to instant claims 8 and 10-12, Dubovoy teaches ([0031]) that its composition can be an aqueous liquid, gel or cream and that in the liquid form the composition can be formulated to be a roll-on product.  Dubovoy furthermore teaches ([0031]) that in the liquid form, the composition can be an oil in water emulsion or a water in oil emulsion and that its composition can be an oil-in-water liquid roll-on or a water-in-oil gel or a water-in-oil cream.  Thus, Dubovoy in view of Pinto renders obvious instant claims 8 and 10-12.
With respect to instant claim 9, Dubovoy teaches that its inventive composition can further comprise a deodorant active (claim 22 and [0042]).  Thus, Dubovoy in view of Pinto renders obvious instant claim 9.
With respect to instant claims 13-14, Dubovoy teaches (claims 26-27) that its composition has a total solids content of about 25 wt.% or less and has a water amount that is at least about 20 wt.% of the composition.  Thus, Dubovoy in view of Pinto renders obvious instant claims 13 and 14.
Response to Arguments
With respect to instant 103 rejection over Dubovoy (WO’011) in view of Pinto, applicant argue that Dubovoy does not teach a biodegradable amino carboxylate comprising a HIDs or an alkali metal salt thereof or an IDS or an alkali metal salt and also does not teach “wherein the HIDS or an alkali metal salt thereof, the IDS or an alkali metal salt thereof, or the mixture thereof is present in an amount of from 0.05 weight % to 0.95 weight % of the composition” as recited in the claims.  Applicant argue that since Pinto also does not teach or suggest instant limitation “wherein the HIDS or an alkali metal salt thereof, the IDS or an alkali metal salt thereof, or the mixture thereof is present in an amount of from 0.05 weight % to 0.95 weight % of the composition”,  the combined teaching of Dubovoy and Pinto does not disclose each and every one of the recited limitations of Applicant’s independent claim 1, and a prima facie obviousness of the claimed invention is not established.  Applicant also argue that one skilled in the art would not have been motivated to modify Dubovoy by incorporating “the HIDS or an alkali metal salt thereof, the IDS or an alkali metal salt thereof, or the mixture thereof ... in an amount of from 0.05 weight % to 0.95 weight % of the composition” as recited in instant claims and that such modifications of the prior art to arrive at the claimed invention would have NOT have been well within the ordinary skill of the art at the time the claimed invention was made.  Applicant thus argue that there is no reasonable basis to conclude that the claimed invention is made obvious by the cited references.  
The Examiner disagrees.  First of all, although Dubovoy by itself does not teach instant HIDs (or its alkali metal salt) or an IDS (or its alkali metal salt) present in an amount of from 0.05 weight % to 0.95 weight % of the composition, and although Pinto by itself does not teach instant limitation “wherein the HIDS or an alkali metal salt thereof, the IDS or an alkali metal salt thereof, or the mixture thereof is present in an amount of from 0.05 weight % to 0.95 weight % of the composition”, instant 103 rejection is based on combinations of references, not on individual references. The Examiner already established above that it would have been obvious to one skilled in the art to combine the teachings of Dubovoy and Pinto and replace Dubovoy’s ethylenediamine disuccinate salt present in the amount of up to about 0.24 wt.% with sodium salt of HIDS in the amount of up to about 0.24 wt.% in Dubovoy’s composition with a reasonable expectation of achieving fast biodegradation and low toxicity.  Secondly, as to applicant’s argument as to lack of motivation to combine the two references, as already addressed above, as evidenced by Pinto, it is already known in the art that EDDS and HIDS are interchangeably used as biodegradable metal-chelating agents that replace non-biodegradable chelating agents such as EDTA (which Dubovoy is also trying to avoid).  Besides, as already discussed above, Pinto even teaches that HIDS is not only biodegradable but also presents low toxicity.  Pinto furthermore states that HIDS is known for its very fast biodegradation.  Based on such teachings of Pinto, one skilled in the art would be sufficiently motivated to replace Dubovoy’s ethylenediamine disuccinate salt (such as trisodium ethylene diamine disuccinate) present in the amount of up to 0.24 wt.%  with the same amount of sodium salt of HIDS in Dubovoy’s composition so as to achieve fast biodegradation and low toxicity.  
With respect to instant claims 6 and 16-17, applicant argue that the inventions of these claims provide some unexpected results.  Applicant point to Table 2 and explain that sample (3) with about 0.20 weight % HIDS exhibited an SEC Peak 4 at almost parity with the control (1) (0.20 wt.% EDTA) and that the SEC Peak 4 area gradually decreased in the samples having increased amounts of HIDS in the samples (3)-(5).  Applicant also state that the SEC chromatogram of sample (3) exhibited degradation of Peak 3 into Peak 2 and argue that the results of this evaluation demonstrated the replacement of tetrasodium EDTA with tetrasodium HIDS in 12% anhydrous ACH formulations, and further demonstrated the surprising and unexpected enhancement of SEC Peak 4 when the HIDS is present in amounts less than 0.20 weight %”  So, applicant seem to be arguing unexpected results of using HIDS in the amount of 0.05-0.25 wt.% (as in claim 6), 0.05-0.15 wt.% (as in claim 16) or 0.01-0.25 wt.% (as in claim 17).  However, as discussed above in Paragraph 8, Dubovoy already teaches (in [0015]) using a substitute (ethylenediamine disuccinate salt) for the EDTA in the amount of up to 0.24 wt.% (i.e., less than 0.25 wt.%), which very closely overlaps with the range of instant claims 6 and 17.  Dubovoy also teaches (in the same paragraph [0015]) that the amount can be  0.03-0.17 wt.%, which very closely overlaps with the range of instant claim 16 and is also below the concentration (0.20 wt.%) of present sample (3).  Since the amounts (up to 0.24 wt.% or 0.03-0.17 wt.%) taught by Dubovoy already teaches instant ranges of claims 6 and 16-17, applicant’s argument that instant claims 6 and 16-17 provide some unexpected results is not helpful in instant case (besides, any “unexpected” results should be commensurate with the scope of the broadest claim (i.e., instant claim 1 which claims 0.05-0.95 wt.%)).  Because the Examiner asserted that it would have been obvious to replace Dubovoy’s ethylenediamine disuccinate salt present in the amount of up to about 0.24 wt.% with sodium salt of HIDS in the same amount in Dubovoy’s composition with a reasonable expectation of achieving fast biodegradation and low toxicity, applicant could have showed “unexpected” results of using sodium salt HIDS in the claimed amount instead of using Dubovoy’s ethylenediamine disuccinate salt, however such unexpected result has not been shown.  Applicant also argue that present Example 2 demonstrates that HIDS exhibits relatively greater SEC 4/3 Peak Ratio compared to IDS and that this is surprising as the chemical structure of HIDS and IDS are very similar.  Applicant argue that such results are additional evidences of nonobviousness of claims 6 and 16-17 over Dubovoy and Pinto.  However, IDS has a mirror symmetry in its chemical structure whereas HIDS chemical structure is unsymmetrical.  Thus, it is hard to ascertain whether the relatively higher Peak 4/3 Ratios shown for HIDS can be considered as a “surprising and unexpected” results as argued by applicant (especially when the differences in the Peak 4/3 Ratio values between IDS and HIDS are not that pronounced.  Plus, applicant have not shown that the differences are statistically significant). 
	For the reasons stated above, instant 103 rejection over Dubovoy in view of Pinto still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 3, 2022